Title: From George Washington to John Searle, 21 May 1783
From: Washington, George
To: Searle, John


                  
                     Gentn
                     Head Qrs State of New York May 21st 1783
                  
                  A few days ago I was honored with your favor of the 3d Ulto inclosing a Bill of Lading for two Pipes of Wine consigned to Messr Chas. Crookshanks & Co. of Maryland for, & on my acct.  It is to be presumed the Vessell is safe arrived at her destined Port as the original Letter and Invoice are come to hand; but having heard nothing from these Gentlemen on the subject I am totally in the Dark respecting the matter.
                  I shall pay, as you desire, the cost of the Wine—to wit—£72 Sterlg to Lewis Pintard Esqr. and have to thank you for this Instance of your aecollection of and attention to me. and to request that you would by the first good conveyance to Potomack River in Virginia send me two other Pipes of your very choicest (old) Madeira Wine—A Box of Citron & two Baskets of Figs (both fresh & good) the cost of which shall be paid to Mr Pintard if it is your desire.
                  Permit me, before I conclude to express to you my sensibility at the favourable manner in which you have been pleased toSspeak my Services in the great contest between America & G. Britain—from the distresses of which she has now a prospect of emerging—For your congratulations, on the success of this arduous struggle & your friendly wishes for my persl prospy you will please to accept my acknowledgements and thanks, and the assurances of my being Gentn, Yr Most Obt & Most Hble Servt
                  
                     Go: Washington
                  
               